Citation Nr: 0020759	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  94 - 28 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing.

Entitlement to service connection for bilateral defective 
vision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to April 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 1992 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This case was previously before the Board in June 1996 and in 
January 1998, and was Remanded to the RO on both occasions 
for further development of the medical and other evidence.  
While the case was in Remand status, a rating decision of 
April 2000 granted service connection for bilateral defective 
hearing and for tinnitus.  That action constituted a complete 
grant of the benefit sought on appeal as to that issue, and 
it is no longer in appellate status.  The requested 
development has been satisfactorily completed with respect to 
the veteran's claim for service connection for bilateral 
defective vision, and the case is now before the Board for 
further appellate consideration with respect to that issue. 


FINDINGS OF FACT

1.  The veteran's service medical records are not available 
and are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).

2.  The claim for service connection for bilateral defective 
vision is not plausible because the veteran is not competent 
to provide evidence as to the cause of his current bilateral 
defective vision, and no competent evidence has been 
submitted which links or relates his current bilateral 
defective vision to his period of active service.  


CONCLUSION OF LAW

The claim for service connection for bilateral defective 
vision is not well grounded.  38 U.S.C.A. §§ 1131, 5107(a) 
(West 1991);  Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for bilateral defective 
vision.  If he has not, his appeal must fail, and VA is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claim of 
entitlement to service connection for bilateral defective 
vision is well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  
see Grottveit, 5 Vet. App. at 93;  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992);  Murphy, 1 Vet. App. at 80.

As noted, the veteran's service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VA's duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown,  4 Vet. App. 250, 252 (1993);  citing  
Moore v. Derwinski,  1 Vet. App. 401, 406 (1991); and  O'Hare 
v. Derwinski,  1 Vet. App. 365, 367 (1991).  The Court has 
further held that "[n]owhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone."  Stozek v. Brown,  4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski,  2 Vet. App. 24, 25-
26 (1991).  

Because of the absence of the veteran's service medical 
records, the Board will discuss the evidence of record to a 
greater extent than is warranted where claims are found not 
to be well grounded. 

I.  The Evidence

The veteran's original application for VA disability 
compensation benefits for a bilateral eye disability (VA Form 
21-526) was received at the RO in May 1992, more than 35 
years after final service separation.  

A VA hospital summary, dated in April 1992, shows that the 
veteran was admitted with elevated blood sugar, and gave a 
history of non-Insulin dependent diabetes and hypertension.  
He denied any blurred vision, and examination of the eyes 
revealed that the pupils were equal, round, reactive to 
light, and with equal ocular motion.  He was found to be in 
need of Insulin to control his diabetes mellitus.  The 
diagnosis at hospital discharge was uncontrolled non-Insulin 
dependent diabetes and hypertension.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
in September 1992, the veteran indicated that he received 
treatment for his eyes in January and February 1956, and 
throughout his tour in Germany, at a field hospital in 
Graftenfer, Germany; that he was subsequently treated at his 
unit dispensary, Heavy Mortar Company, 3rd Battalion, 85th 
Infantry, 10th Division; and that he is currently scheduled 
for laser surgery.  

In October 1992, the RO requested the veteran's service 
medical records from the NPRC, enclosing form NA 13055 
executed by the veteran.  In December 1992, the NPRC 
responded that the veteran's service medical records were not 
available and were presumed to have been destroyed in a 1973 
fire at that facility.  

A rating decision of December 1992 denied service connection 
for bilateral defective vision, and the veteran was notified 
of that action and of his right to appeal.  The veteran 
initiated an appeal by the timely filing of a Notice of 
Disagreement in January 1993, and a Statement of the Case was 
issued in February 1993.  

A report from NPRC, dated in February 1993, stated that a 
search of the morning reports from the veteran's Heavy Mortar 
Company during the period from November 1956 through April 
1957 revealed no reports of sick, injured, or hospitalized 
personnel.  

VA outpatient treatment records, dated from April 1992 to 
February 1993, include a December 1992 entry showing 
defective visual acuity of 20/400 on the right and 20/200 on 
the left, a January 1993 entry showing defective visual 
acuity of 20/400 on the right and 20/300 on the left, and a 
recommendation for laser surgery.  In a February 1993 letter, 
the veteran stated that he had undergone laser surgery to 
improve his vision on five occasions at the VAMC, Allen Park. 

In his Substantive Appeal (VA Form 9), received in April 
1993, the veteran stated that his eye injuries occurred when 
a box of fuses was accidentally ignited, causing a bright 
flash of light, burning the pupils of his eyes, causing him 
to have spots before his eyes for a period of two weeks, and 
requiring that he be treated in the unit clinic and, 
subsequently, at the German clinic.

A personal hearing was held before a Hearing Officer at the 
RO in September 1993.  The veteran testified that while 
firing a 4.2 mortar during his service in Germany, a box of 
fuses accidentally ignited, causing a bright flash of light, 
burning the pupils of his eyes, causing spots before his 
eyes, discomfort, sensitivity to light, and requiring medical 
treatment in the unit clinic, eye drops and dark glasses.  He 
denied any further eye problems during active service, denied 
having a service separation examination, and noted that he 
currently had diabetic retinopathy.  A transcript of the 
testimony is of record.  



Reports from NPRC, dated in October 1993, stated that a 
search of the morning reports from the veteran's Heavy Mortar 
Company, 85th Infantry Regiment, during the period from 
November 1955 through April 1957 revealed the veteran's 
assignment to that unit, but made no mention of any injury.  

A discharge summary from Henry Ford Hospital, dated in 
September 1997, showed diagnoses which included diabetes 
mellitus, and noted that the veteran was legally blind.

A hospital summary from the VAMC, Hines, dated from June to 
August 1994, cited the veteran's history of legal blindness 
secondary to diabetic retinopathy, and indicated that he had 
been admitted for blind rehabilitation.  The diagnoses at 
hospital discharge included blindness secondary to diabetic 
retinopathy.

VA outpatient treatment records from the VAMC, Allen Park, 
dated from March 1992 to April 1998, show treatment of the 
veteran for numerous problems secondary to diabetes mellitus, 
including deteriorating vision.  An entry in August 1995 
showed that the veteran has experienced increasing blindness 
since 1990 secondary to diabetic retinopathy.  In December 
1995, February 1996, April 1997, and May 1997, the veteran 
was diagnosed with diabetic retinopathy, with legal 
blindness.  In March 1997, he was diagnosed with bilateral 
cataracts, worse on the left.  The veteran underwent multiple 
laser surgical procedures.  

Records obtained from the Social Security Administration 
(SSA) show that the veteran was awarded SSA disability 
benefits in February 1993 based upon visual disturbances and 
diabetes mellitus.  Supporting medical records show that the 
veteran was found to have diabetes mellitus with related loss 
of vision, while other entries diagnose vision loss due to 
diabetes, proliferative diabetic retinopathy, chronic 
diabetic macular edema, and bilateral cataracts. 


II.  Analysis

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
competent lay or medical evidence; together with (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  In this case, the requirement of 
item (1) is satisfied as to the claim for service connection 
for bilateral defective vision because the record contains 
clear diagnoses of bilateral defective vision, diagnosed as 
diabetic retinopathy, diabetes mellitus with related loss of 
vision, vision loss due to diabetes, proliferative diabetic 
retinopathy, chronic diabetic macular edema, and bilateral 
cataracts.  

While the requirement of item (2), above, that evidence be 
submitted of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence is not met, 
the Board notes that the absence of the veteran's service 
medical records is not due to any fault of the veteran and 
that he cannot be penalized for the absence of inservice 
documentation.  However, the veteran acknowledges that he now 
has diabetic retinopathy, and he has not alleged that he had 
diabetes mellitus during active service or within the initial 
postservice year, or that he had diabetic retinopathy or 
bilateral cataracts during active service.  In addition, the 
record is silent for any evidence of defective vision in the 
veteran between service separation and his VA hospitalization 
in April 1992, when he denied blurred vision.  Further, the 
entire body of medical evidence does not show that the 
veteran reported any history of an inservice eye injury to 
any physician at any time.  To the same point, postservice 
continuity of eye symptomatology is neither alleged or 
demonstrated.  While the veteran has attributed his current 
bilateral defective vision to eye trauma from exploding fuses 
during his service in Germany, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  Under 
the circumstances, the Board finds that the requirements of 
item(2), above, are not met.

The Board further finds that the requirements of item (3) are 
not met in that the veteran has not presented any competent 
medical evidence of a nexus between his current bilateral 
defective vision and any event or incident during period of 
active service.  Specifically, there is no competent medical 
evidence which attributes any current eye pathology to 
incurrence or aggravation during active service, and there is 
competent and informed medical evidence to the contrary which 
states that the veteran's current defective vision is due to 
diabetic retinopathy, diabetes mellitus with related loss of 
vision, vision loss due to diabetes, proliferative diabetic 
retinopathy, chronic diabetic macular edema, and bilateral 
cataracts, all of which were initially shown more than 35 
years after service separation, and none of which are 
attributed to any external injury or trauma.  The Board finds 
those opinions and diagnoses to be credible and supported by 
the documentary record.  Further, the record is devoid of any 
competent evidence to the contrary.

The record shows that the Board's remand decision of June 
1996 informed the veteran of the requirements for submitting 
a well-grounded claim for service connection for bilateral 
defective vision under  38 U.S.C.A. § 5107(a) (West 1991), 
and the evidence needed to establish such a claim.  
Thereafter, an RO letter of July 18, 1996, informed the 
veteran of the evidence needed to establish a well-grounded 
claim for bilateral defective vision under  38 U.S.C.A. 
§ 5107(a) (West 1991).  In a Supplemental Statement of the 
Case issued in April 2000, the veteran was again informed of 
the requirements for submitting a well-grounded claim, and 
the evidence needed to render his claim for service 
connection for bilateral defective vision well grounded. 

Based upon the foregoing, the Board finds that the veteran 
has failed to meet his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for 
bilateral defective vision is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  For the reasons stated, the appeal 
for service connection for bilateral defective vision is 
denied.


ORDER

Evidence of a well-grounded claim for service connection for 
bilateral defective vision not having been submitted, the 
claim is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

